Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process ofmaking and using it, in such full, clear, concise, and exact terms as to enable any person skilled in theart to which it pertains, or with which it is most nearly connected, to make and use the same and shallset forth the best mode contemplated by the inventor of carrying out his invention. 

 Claims 1-3, 10-12 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, the applicant fails to sufficiently point out or describe wherein the preset condition comprises : a sleep state is switched to a non-sleep state; the AP should be triggered to perform downlink transmission; uplink data should be transmitted; a buffer size used for uplink sending exceeds a specified threshold; data with a high priority should be transmitted; data of a specific service type or data of a specific access type should be transmitted; and a specific channel status is available or unavailable. 
 	The specification of this application under examination does not contain subjectmatter to implement limitations, as cited in the following claims.
Claim 1 recites newly presented claim limitation. 
the preset condition comprises” all of the steps. 
 	Examiner has reviewed the specification of this application under examination (and OCR whole document) and could not find support for the additional limitations asclaimed. 
 	Examiner is interpreting this limitation as "i.e., the preset condition comprises one or more of:" for the purpose of this office action. 

Specification Objection 
 	The disclosure is objected to because of the following informalities: Examiner hasreviewed the specification of this application under examination and could not findsupport for the additional limitations as claimed "the preset condition comprises all of the steps”. Appropriate correction is required. 

Claims 2-4, 10-12 are rejected for similar reasons as stated for claim 1. 
 	

Claim Rejections - 35 USC § 112 
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
. 

Claims 1-3, 10-12 are rejected under 112, second paragraph as being indefinite for failing to particularly point and distinctly claim the subject matter which applicant regards as the invention 
 	In claim 1, the terms “agree with the STA on a preset second operation rule”, “to perform an operation on the allocated association ID to obtain a subchannel included in the resource group allocated to the STA” are not clear what these are in reference to. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.

Claims 2-3, 10-12 are rejected for similar reasons as stated for claim 1. 
 	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-12 are rejected under 35 U.S.C. 102 as being anticipated by Li US 20160330732

10. A multiuser access apparatus, comprising: 
a sending unit, configured to broadcast a first trigger frame to a station STA within coverage of the apparatus, wherein the first trigger frame carries a preset condition, to request a STA that meets the preset condition to send an uplink access signal in a specified time after receiving the first trigger frame (Li: 0030, 0097, 0106, 0131-0133, 0135, 0137-0141, 0151, 0159-0164, 0183-0187), wherein the preset condition comprises :
a sleep state is switched to a non-sleep state; 
the AP should be triggered to perform downlink transmission; 
uplink data should be transmitted;
a buffer size used for uplink sending exceeds a specified threshold;
data with a high priority should be transmitted; 
data of a specific service type or data of a specific access type should be transmitted; and
a specific channel status is available or unavailable; ([0097-0098] fig. 7, unit 710-712);

a processing unit, configured to: allocate a resource group in advance before broadcasting the first trigger frame (Li [0097] fig. 7, unit 710-712) and in response to determining that an identifier sequence included in a received uplink access signal is the same as an identifier sequence included in the resource group allocated to a STA that sends the uplink access signal, determine that the STA that sends the uplink access signal meets the preset condition (Li: 0030, 0097, 0106, 0131-0133, 0135, 0137-0141, 0151, 0159-0164, 0183-0187), and 
when allocating the resource group to the STA allocate an association ID to the STA to associate with the STA and agree with the STA on a preset first operation rule, to perform an operation on the allocated association ID, so as to obtain the identifier sequence included in the resource group allocated to the STA (Li: [0097, 0106, 0124, 0134-0135, 0146] fig. 8, 14 - for each station associated with the UL MU sounding protocol, the station information may indicate the station's AID or partial AID (e.g., AID12) and a number of streams for the station), and
after allocating the association ID to the STA, agree with the STA on a preset second operation rule, to perform an operation on the allocated association ID to obtain a subchannel included in the resource group allocated to the STA (Li [0104, 0186-0188, 0195] MAC sublayer).
 
11. The apparatus according to claim 10, wherein when it is determined that the identifier sequence comprised in the received uplink access signal is the same as the identifier sequence 

12. The apparatus according to claim 10, wherein the processing unit is further configured to: before determining that the STA that sends the uplink access signal meets the preset condition, determine that a subchannel used for receiving the uplink access signal is the same as a subchannel comprised in the resource group allocated to the STA that sends the uplink access signal (Li: 0030, 0097, 0106, 0131-0133, 0135, 0137-0141, 0151, 0159-0164, 0183-0187).

13. The apparatus according to claim 10, wherein the preset condition is: a sleep state is switched to a non-sleep state, or the AP needs to be triggered to perform downlink transmission, or uplink data needs to be transmitted, or a buffer size used for uplink sending exceeds a specified threshold, or data with a high priority needs to be transmitted, or data of a specific service type and/or data of a specific access type need/needs to be transmitted, or a specific channel status is available or unavailable (Li: 0030, 0097, 0106, 0131-0133, 0135, 0137-0141, 0151, 0159-0164, 0183-0187).

.

Response to Arguments
           Applicant's arguments filed on 01/22/21 have been fully considered but they are not persuasive.  
            
Applicant Argument:
Li failed to teaches Applicant respectfully submits that Lee does not teach or suggest Applicant’s amended independent claim limitations related to: A multiuser access apparatus, comprising: a sending unit, configured to broadcast a first trigger frame to a station (STA) within coverage of the apparatus, wherein the first trigger frame carries a preset condition, to request one or more STA that meets the preset condition to send an uplink access signal in a specified time after receiving the first trigger frame, wherein the preset condition comprises , a sleep state is switched to a non-sleep state; the AP should be triggered to perform downlink transmission; uplink data should be transmitted; a buffer size usedfor uplink sending exceeds a 
Applicant respectfully submits that Lee does not teach or suggest these all of these types of preset conditions.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that the specification of this application under examination does not contain subject matter to implement limitations, as cited above argument(s).
Claim 1 recites newly presented claim limitation. Also, it is not apparent how "the preset condition comprises” all of the steps. 
 	Examiner has reviewed the specification of this application under examination (and OCR whole document) and could not find support for the additional limitations asclaimed. 
 	Examiner is interpreting this limitation as "i.e., the preset condition comprises one or more of:" for the purpose of this office action. 

In addition, the Examiner would like to draw attention to ([0097] fig. 7, unit 710-712) of Li, for example, the NDPA frame 710 may include one or more fields to identify the beamformees. In some aspects, the NDPA frame 710 may include one Station Information (STA Info) field for each beamformee. The NDPA frame 710 may include a STA Info 1 field, STA Info 2 field, and STA Info 3 field that are associated with beamformees 1, 2, and 3, respectively. Each STA Info field may include an Association Identifier (AID) field that identifies a respective beamformee…… (herein it’s considered same as to allocate a resource group in advance before broadcasting the first trigger frame)
In addition, the Examiner would like to draw attention to ([0097-0098] fig. 7, unit 710-712) of Li, for example, The NDPA frame 710 is generally immediately followed by the NDP frame 712. Upon receipt of the NDP frame 712, each of the beamformees identified in the NDPA frame 710 may generate beamforming information (e.g., average SNR value(s), feedback matrix/matrices) based on the NDP frame 712. In some aspects, the NDP frame 712 may be the wherein the preset condition comprises one or more of:
a sleep state is switched to a non-sleep state; 
the AP should be triggered to perform downlink transmission; 
uplink data should be transmitted;
a buffer size used for uplink sending exceeds a specified threshold;
data with a high priority should be transmitted; 
data of a specific service type or data of a specific access type should be transmitted; and
a specific channel status is available or unavailable) 

In addition, the Examiner would like to draw attention to (fig. 8 & 14, [0097, 0106, 0124, 0134-0135, 0146]) of Li, for example: for UL sounding, the AID12 field may contain the 12 least significant bits of the AID of a station (e.g., STA1 in FIG. 12) expected to send an NDP frame (e.g., 1012) that follows an NDPA frame (e.g., 1210) or an NDP poll frame (e.g., 1230). In some cases, the AID12 field may be set equal to 0 if the station is an AP, mesh station, or station that is a member of an independent basic service set (IBSS). The Feedback Type field may for each station associated with the UL MU sounding protocol, the station information may indicate the station's AID or partial AID (e.g., AID12) and a number of streams for the station. The UL MU trigger frame may include resource allocation information for NDP transmission. For instance, the resource allocation information may indicate which frequency/spatial resource(s) are allocated to which stations for transmission of NDP frames by the stations (e.g., the beamformers) to the AP (e.g., the beamformee). (herein it’s considered same as in response to determined that an identifier sequence comprised in a received uplink access signal is the same as an identifier sequence comprised in a resource group allocated to a STA that sends the uplink access signal, determine that the STA that sends the uplink access signal meets the preset condition, and when allocating the resource group to the STA allocate an association ID to the STA to associate with the STA and agree with the STA on a preset first operation rule, to perform an operation on the allocated association ID, so as to obtain the identifier sequence included in the resource group allocated to the STA).
Thus, for the above reason, the prior art meet the claim limitation.



           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.
Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion
                        Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415